          Case 3:18-cv-05395-LB Document 23 Filed 11/20/18 Page 1 of 3



 1   Robert A. Bleicher (Bar No. 111334)
     rbleicher@carr-mcclellan.com
 2   Christian P. Foote (Bar No. 240919)
     cfoote@carr-mcclellan.com
 3   CARR McCLELLAN P.C.
     216 Park Road
 4   Burlingame, California 94010
     Telephone:     (650) 342-9600
 5   Facsimile:     (650) 342-7685
 6   Attorneys for Defendants IRA Services, Inc. and IRA Services
     Trust Company
 7

 8                                  UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   LUIS HURTADO LUCERO,                             Case No. 3:18-cv-05395-LB
12                     Plaintiff,                     REPLY BRIEF IN SUPPORT OF MOTION
                                                      TO DISMISS BY DEFENDANTS IRA
13   v.                                               SERVICES, INC., AND IRA SERVICES
                                                      TRUST COMPANY
14   IRA SERVICES, INC.; IRA
     SERVICES TRUST COMP ANY;                         Date:        December 13, 2018
15   APRIL CARRILLO; CHRISTOPHER                      Time:        9:30 a.m.
     F. LAZZARO dba LAZZARO &                         Location:    Courtroom B, 15TH Floor
16   ASSOCIATES; WILLIAM BENSON                       Judge:       The Honorable Laurel Beeler
     PEAVEY, JR.; LIBER ABACI, INC.;
17   ATLAS ENTERPRISE
     TECHNOLOGIES, LLC.; and DOES
18   1-20,
19                     Defendants.
20

21   I.     ARGUMENT IN REPLY
22          In his Opposition, Plaintiff clarifies that the only claim against the IRA Services

23   defendants is the Fifth Cause of Action for Aiding and Abetting the RICO defendants’ allegedly

24   fraudulent conduct. Plaintiff points out that such a claim requires a defendant to not only have

25   “substantially assisted” such fraud, but also have “actual knowledge of the specific primary

26   wrong the defendant substantially assisted.” MTD Opposition, p. 3, lns. 20-22 (quoting In re First

27   Alliance Mortg. Co., 471 F.3d 977, 993 (9th Cir. 2006). Further, Plaintiff concedes that “vague

28   suspicion of wrongdoing” or knowledge of “wrongful or illegal conduct” is inadequate. Id.

                                                                        REPLY I/S/O MOTION TO DISMISS
                                                1
                                                                                        3:18-cv-05395-LB
         Case 3:18-cv-05395-LB Document 23 Filed 11/20/18 Page 2 of 3



 1           Plaintiff, however, fails to identify any allegations of the Complaint as to IRA Services
 2   that could satisfy this requirement. IRA Services is not alleged to have any contact,
 3   communication, or knowledge of the defendants’ fraudulent conduct.
 4           The RICO defendants apparently consummated their fraud by October 2014, when they
 5   stopped paying dividends on the investment and the California Franchise Tax Board suspended
 6   the Ponzi companies’ business licenses. (Compl. ¶35.) However, the only conduct in the
 7   Complaint directed at IRA Services is the act of mailing account statements in 2016. As pointed
 8   out in the moving papers, the Complaint contains no factual allegations to suggest the investment
 9   valuations listed on the account statements reflects IRA Services’ knowledge of the value of the
10   investment; in fact the Complaint says nothing about the source of the information listed in the
11   account statements. The Complaint also contains no facts that IRA Services had such knowledge
12   at any time, much less at a time before Plaintiff instructed IRA Services to direct the investment
13   into the RICO defendants’ companies. Additionally, the Complaint contains no facts to suggest
14   that IRA Services had the responsibility, authority, or even the ability to obtain this information –
15   much less that it not only had such information and ability, but refused to provide it to Plaintiff as
16   part of an effort to substantially assist the RICO defendants’ effort to induce Plaintiff to part with
17   his investment funds.
18           Needless to say, the Complaint also fails the heightened pleading standards of FRCP 9(b).
19   “Federal courts have held that the substantial assistance prong of a claim that defendant aided and
20   abetted the commission of a fraud must be pled with heightened specificity.” McGraw Co. v.

21   Aegis Gen. Ins. Agency, Inc., No. 16-CV-00274-LB, 2016 WL 3745063, at *6 (N.D. Cal. July 13,

22   2016) (quoting Neilson v. Union Bk. of Cal., N.A., 290 F. Supp. 2d 1101, 1129-30 & n. 81 (C.D.

23   Cal. 2003)).

24           Finally, while leave to amend is almost universally granted and we acknowledge the

25   Plaintiff’s failure to ask for it is not dispositive, this might be one of the rare instances where

26   denial of leave to amend is warranted. For Plaintiff to state a claim against IRA Services, he

27   would have to allege that IRA Services fundamentally deviated from its role as the custodian for

28   his self-directed IRA. That role, as this Court has pointed out in prior cases and which Plaintiff
                                                                           REPLY I/S/O MOTION TO DISMISS
                                                  2
                                                                                           3:18-cv-05395-LB
           Case 3:18-cv-05395-LB Document 23 Filed 11/20/18 Page 3 of 3



 1   does not dispute, traditionally does not involve any oversight or monitoring of the investment,
 2   fiduciary duty owed to the investor, or knowledge of the value of the investment. For IRA
 3   Services to have “substantially assisted” the RICO defendants’ fraud scheme would have required
 4   IRA Services’ conduct to be completely unrelated to its custodian duties. Nowhere in the
 5   Complaint or the Opposition does Plaintiff suggest he is prepared to allege any facts like this.
 6   Leave to amend in this case would be futile.
 7   II.      CONCLUSION
 8            The Court should dismiss the claims against IRA Services Inc. and IRA Services Trust
 9   Company.
10
     Dated: November 20, 2018                       CARR McCLELLAN P.C.
11

12
                                                    By: /s/ Christian Foote
13                                                     Christian P. Foote
                                                       Attorneys for Defendants IRA Services, Inc. and
14                                                     IRA Services Trust Company
15
     iManage\9247036.1
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         REPLY I/S/O MOTION TO DISMISS
                                                3
                                                                                         3:18-cv-05395-LB
